        Case 3:18-cv-02076-MO         Document 95       Filed 02/15/19      Page 1 of 4




Michael E. Haglund, OSB 772030
mhaglund@hk-law.com
Eric J. Brickenstein, OSB 142852
ebrickenstein@hk-law.com
HAGLUND KELLEY LLP
200 SW Market St., Ste. 1777
Portland, OR 97201
Tel: (503) 225-0777 Fax: (503) 225-1257

Bruce G. Paulsen (Pro Hae Vice Pending)
pau1sen@sewkis.com
Brian P. Maloney (Pro Hae Vice Pending)
Maloney@sewkis.com
Shrey Sharma (Pro Hae Vice Pending)
sharma@sewkis.com
One Battery Park Plaza
New York, NY 10004
Tel: (212) 574-1200 Fax:( (212) 480-8421




                             UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                       (Portland Division)


PACIFIC GULF SHIPPING CO.,
                                                               Case No. 3:18-cv-2076-MO
                                     Plaintiff,
         V.                                                    NOTICE OF RESTRICTED
                                                               APPEARANCE PURSUANT TO
ADAMASTOS SHIPPING & TRADING S.A.,                             FED. R. CIV. P. E(8) OF THE
VIGOROUS SHIPPING & TRADING, S.A., BLUE                        SUPPLEMENTAL RULES FOR
WALL SHIPPING LTD., and PHOENIX SHIPPING &                     ADMIRALTY OR MARITIME
TRADING S.A.,                                                  CLAIMS

                                     Defendants.


       PLEASE TAKE NOTICE, that Haglund Kelley LLP has been retained by the Defendant,

Blue Wall Shipping Ltd. ("Blue Wall"), to represent said Defendant in the above-entitled action,

and Haglund Kelley LLP hereby demands that copies of all proceedings in this action be served

upon Haglund Kelley LLP at its office listed below.
Page 1 - NOTICE OF RESTRICTED                                      HAGLUND KELLEY, LLP
                                                                    ATTORNEYS AT LAW
APPEARANCE PURSUANT TO FED. R. CIV. P.                       200 SW MARKET STREET, SUITE 1777
E(8) OF THE SUPPLEMENTAL RULES FOR                                  PORTLAND, OR 97201
ADMIRALTY OR MARITIME CLAIMS
        Case 3:18-cv-02076-MO        Document 95      Filed 02/15/19      Page 2 of 4




       PLEASE TAKE FURTHER NOTICE, that Defendant Blue Wall, by its attorneys,

Haglund Kelley, LLP, hereby enters a restricted appearance on behalf of said Defendant pursuant

to Rule E(8) of the Federal Rules of Civil Procedure Supplementary Rules for Admiralty and

Maritime Claims without waiving any claims, defenses, or objections.

       DATED this 15th day of February, 2019.


                                           By:     Isl Michael E. Haglund
                                                  Michael E. Haglund, OSB No. 772030
                                                  haglund@hk-law.com
                                                  Eric J. Brickenstein, OSB 142852
                                                  e brickestein@hk-law.com
                                                  HAGLUND KELLEY LLP
                                                  200 SW Market St., Ste 1777
                                                  Portland, OR 97201
                                                  Telephone: (503) 225-0777
                                                  Facsimile: (503) 225-1257
                                                      LOCAL COUNSEL

                                                  Bruce G. Paulsen (Pro Hae Vice Pending)
                                                  paulsen@sewkis.com
                                                  Brian P. Maloney (Pro Hae Vice Pending)
                                                  maloney@sewkis.com
                                                  Shrey Sharma (Pro Hae Vice Pending)
                                                  sharma@sewkis.com
                                                  SEW ARD & KISSEL LLP
                                                  One Battery Park Plaza
                                                  New York, NY 10004
                                                  Telephone: (212) 574-1200
                                                  Facsimile: (212) 480-8421

                                           Attorneys for Defendant Blue Wall Shipping Ltd.




Page 2 - DEFENDANT BLUE WALL SHIPPING                            HAGLUND KELLEY, LLP
                                                                  ATTORNEYS AT LAW
LTD'S RULE 7.1 CORPORATION                                 200 SW MARKET STREET, SUITE 1777
                                                                  PORTLAND, OR 97201
DISCLOSURE STATEMENT
         Case 3:18-cv-02076-MO         Document 95          Filed 02/15/19      Page 3 of 4




                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 15TH day of February, 2019, I served the foregoing NOTICE

OF RESTRICTED APPEARANCE PURSUANT TO FED. R. CIV. P. E(8) OF THE

SUPPLEMENT AL RULES FOR ADMIRALTY OR MARITIME CLAIMS, on the following:

David R. Boyajian
C. Kent Roberts
Schwabe Williamson & Wyatt
1211 SW Fifth Avenue, Ste. 1900
Portland, OR 97204
dboyaj ian@schwabe.com
ckro berts@sch wabe. com
        Attorney for Plaintiff Pacific Gulf Shipping, Co.

Briton P. Sparkman
Chlos & Co., P.C.
55 Hamilton Avenue
Oyster Bay, NY 11771
bsparkman@chalosalw.com
       Attorneys for Pacific Gulf Shipping Co.

Garrett S. Garfield
Holland & Knight LLP
2300 US Bancorp Tower
111 SW Fifth Avenue
Portland, OR 97204
Serve.gsg@hklaw.com
         Attorney for Interested Party Al-Saeed Trading Company, Y.S.C.

M. Christie Helmer
Sanja Muranovic
Miller Nash Graham & Dunn, LLP
111 SW Fifth Ave., Ste. 3400
Portland, OR 97204
Chris.helmer@millernash.com
Sanja.muranovic@millernash.com
        Attorneys for Vigorous Shipping & Trading S.A.

Jess G. Webster
Miller Nash Graham & Dunn LLP
Pier 70
2801 Alaskan Way, Ste. 300
Seattle WA 98121
Jess. we bster@millernash.com
                                                                      HAGLUND KELLEY, LLP
Page 1 - CERTIFICATE OF SERVICE                                        A TIORNEYS AT LAW
                                                                200 SW MARKET STREET, SUITE 1777
                                                                       PORTLAND, OR 97201
        Case 3:18-cv-02076-MO           Document 95      Filed 02/15/19       Page 4 of 4




      Attorneys for Vigorous Shipping & Trading S.A.

Jeremy A. Herschaft
Keith B. Letourneau
Blank Rome LLP
717 Texas Avenue, Se. 1400
Houston, TX 77002
jherschaft@blankrome.com
kletourneau@blankrome.com
      Attorneys for Vigorous Shipping & Trading S.A.

Valerie I. Holder
Keesal, Young & Logan
450 Pacific A venue
San Francisco, CA 94133
Valerie.holder@kyl.com
       Attorney for Medmar, Inc.

by the following indicated method(s):

D      by emailing a full, true and correct copy thereof in a sealed first-class postage prepaid
       envelope, addressed to the foregoing attorney at the last known office address of the
       attorney, and deposited with the United States Post Office at Portland, Oregon on the date
       set forth above.

D      by causing a full, true and correct copy thereof to be hand delivered to the attorney at the
       last known address listed above on the date set forth above.

D      by sending a full, true and correct copy thereof via overnight mail in a sealed, prepaid
       envelope, addressed to the attorney as shown above on the date set forth above.

D      by faxing a full, true and correct copy thereof to the attorney at the fax number shown
       above, which is the last-known fax number for the attorney's office on the date set forth
       above.

       by transmitting full, true and correct copies thereof to the attorneys through the court's
       Cm/ECF system on the date set forth above.

                                      s/Michael E. Haglund
                                      Michael E. Haglund, OSB No. 772030
                                      Eric J. Brickenstein, OSB No. 142852
                                      Attorney for Defendant Blue Wall Shipping, Ltd.




                                                                     HAGLUND KELLEY, LLP
Page 2-CERTIFICATE OF SERVICE                                         ATTORNEYS AT LAW
                                                               200 SW MARKET STREET, SUITE 1777
                                                                      PORTLAND, OR 97201
